[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         JANUARY 23, 2007
                            No. 06-15065
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK
                      ________________________

               D. C. Docket No. 05-00273-CV-FTM-29-SPC

CASTAWAYS BACKWATER CAFÉ, INC.,

                                                    Plaintiff-Appellant,

                                 versus

STATE OF FLORIDA DEPARTMENT OF BUSINESS
AND PROFESSIONAL REGULATIONS DIVISION
OF ALCOHOLIC BEVERAGES AND TOBACCO,
GEOFF LUEBKEMANN,
JOHN O. AGWUNOBI,
PAT PARMER,
SIMONE MARSTILLER,

                                                    Defendants-Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (January 23, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

       Castaways Backwater Café, Inc. (“Castaways”) appeals the district court’s

dismissal with prejudice of its amended complaint seeking injunctive and declaratory

relief and asserting that the Florida Clean Indoor Air Act (“FCIAA”), Fla. Stat. §

386.01 et seq., was facially unconstitutional because it banned smoking in most

indoor workplaces but included an exemption for smoking in “stand-alone bars.”1

We review a district court’s grant of a motion to dismiss de novo; and we take as true

the facts as alleged in the complaint. Owens v. Samkle Auto., Inc., 425 F.3d 1318,

1320 (11th Cir. 2005). After careful review, we affirm.

       In the amended complaint, Castaways alleged that the defendants, in their

official capacities, had attempted to enforce the FCIAA and thereby prevent

Castaways from allowing its patrons to smoke inside of its business premises.

Castaways sought a declaration that the FCIAA created an unconstitutional, arbitrary,

and capricious classification by distinguishing between restaurants and stand-alone

bars and thereby violated the Equal Protection Clause of the U.S. Constitution

because the classification was not rationally related to a legitimate government


       1
        Castaways sought injunctive and declaratory relief against the Secretary of the Department
of Business and Professional Regulations of the State of Florida, Division of Alcoholic Beverages
and Tobacco; the Director of the Division of Alcoholic Beverages and Tobacco; the Secretary of the
Department of Health of the State of Florida; and the Director of the Division of Hotels and
Restaurants of the Department of Business and Professional Regulations of the State of Florida.

                                                2
purpose.2 The district court held that the Florida legislature’s stated objective in

enacting the FCIAA -- to protect citizens from the health hazards of second-hand

tobacco smoke -- satisfied rational-basis review because the distinction drawn

between restaurants and stand-alone bars could legitimately be based on the regular

presence of children in the former type of establishment but not the latter.

       In the instant case, no fundamental constitutional right and no suspect

classification is involved. The Equal Protection Clause thus requires only that the

challenged classification be rationally related to a legitimate government interest. See

Lofton v. Sec’y of Dep’t of Children & Family Servs., 358 F.3d 804, 818 (11th Cir.

2004), cert. denied, 543 U.S. 1081 (2005). “The central mandate of the equal

protection guarantee is that ‘[t]he sovereign may not draw distinctions between

individuals based solely on differences that are irrelevant to a legitimate

governmental objective.’” Id. at 817 (quoting Lehr v. Robertson, 463 U.S. 248, 265

(1983)). Here, we readily conclude that the district court did not err in its Equal

Protection analysis nor in its conclusion that the Legislature’s distinction between

restaurants and stand-alone bars is rationally related to the legitimate interest of




       2
        Castaways also asserted the FCIAA violated of its substantive due-process, but has not
appealed as to that claim.

                                              3
protecting public health. Accordingly, the court properly dismissed the amended

complaint.

      AFFIRMED.




                                       4